DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 13, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.


Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues on page 11“It is submitted that independent claim 1 is not directed to an abstract idea and thus satisfies step 2A, prong | of the Alice analysis to render claim 1 patent eligible under 35 U.S.C. § 101, and even assuming arguendo that claim 1 is directed to an abstract idea (which assignee’s representative denies), claim 1 satisfies step 2A, prong 2 of the Alice analysis as claim 1 as a whole integrates the alleged abstract idea into a practical application and/or, alternatively or additionally, satisfies step 2B of the Alice analysis as claim 1 provides an inventive concept”.  Turning to Applicant’s specification paragraph 0001 discloses “This disclosure relates generally to transaction systems, and more specifically, to real-time fraud prevention associated with a transaction system”.  Fraud prevention is not limited to technology and does not solve a technical problem.  Computer implementation does not result in any computer functionality or technical/technology improvement. Examiner notes that the improvements discussed here are simply to fraud detection and do not result in any computer functionality or technical/technology.  The additional elements of a memory and process recited in claims 1 and 10 do not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of fraud detection which corresponds to Certain Methods of Organizing Human Activity (mitigating risk  or commercial interactions such as business relations or sales activities). The claim limitations which constitute the idea are determining a transaction satisfies a criterion, determine a subset of features, and determining a fraud mitigation solution that satisfies criteria. The fact that the fraud detection is implemented using the additional elements of a memory and processor (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment).  Examiner notes that the improvements discussed are to the abstract idea of fraud detection. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
3.	Applicant argues “With regard to step 2A, prong 1 of the Alice analysis, it is submitted that independent claim 1 of the subject application is similar to, for example, SRI Int’, Inc. v. Cisco Systems, Inc., 930 F.3d 1295 (Fed. Cir. 2019), Packet Intelligence LLC v. NetScout Sys., Inc., 965 F.3d 1299 (Fed. Cir. 2020) and Ancora Techs., Inc. v. HTC America, Inc., 908 F.3d 1343 (Fed. Cir. 2018)”.  Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  The additional elements of a memory and process recited in claims 1 and 10 do not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of fraud detection which corresponds to Certain Methods of Organizing Human Activity (mitigating risk  or commercial interactions such as business relations or sales activities). The claim limitations which constitute the idea are determining a transaction satisfies a criterion, determine a subset of features, and determining a fraud mitigation solution that satisfies criteria. The fact that the fraud detection is implemented using the additional elements of a memory and processor (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment).  Examiner notes that the improvements discussed are to the abstract idea of fraud detection. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

4.	Applicant argues “Even assuming arguendo that claim 1 is directed to an abstract idea (which assignee’s representative denies), claim 1 still satisfies step 2A, prong 2 of the Alice analysis as claim 1 as a whole integrates the alleged abstract idea into a practical application and/or, alternatively or additionally, claim 1 satisfies step 2B of the Alice analysis as claim 1 provides an inventive concept. In this regard, claim 1 is similar to, for example, Example 40, Claim 1 associated with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)”.  Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  The additional elements of a memory and process recited in claims 1 and 10 do not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of fraud detection which corresponds to Certain Methods of Organizing Human Activity (mitigating risk  or commercial interactions such as business relations or sales activities). The claim limitations which constitute the idea are determining a transaction satisfies a criterion, determine a subset of features, and determining a fraud mitigation solution that satisfies criteria. The fact that the fraud detection is implemented using the additional elements of a memory and processor (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment).  Examiner notes that the improvements discussed are to the abstract idea of fraud detection. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of fraud detection without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 17.
Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
Claim 10 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 17 is directed to a non-transitory computer readable storage medium which is not one of the four statutory categories of invention.  Although this claim is not statutory, as explained in the rejection below, this claim will be analyzed as though it is directed to one of the statutory categories. 
Claim 1 recites a system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining whether transaction data associated with transactions satisfies a first defined criterion associated with a fraud trend and generating alert flow decision data based on the fraud trend, wherein at least a portion of the transaction data 1s received from devices via a communication network in connection with execution of the transactions using an online transaction system that is associated with the communication network;
generating alert flow decision data based on the fraud trend, wherein  determining whether the transaction data satisfies the first defined criterion associated with the fraud trend comprises:
 dividing the transaction data into respective data groups comprising respective portions of the transaction data, 
based on application of a first group of the monitoring variables and the first defined criterion to the respective data groups, determining one or more first data groups of the respective data groups that satisfy the first defined criterion indicative of the fraud trend and one or more second data groups of the respective data groups that do not satisfy the first defined criterion, wherein the alert flow decision data relates to the one or more first data groups that satisfy the first defined criterion indicative of the fraud trend; 
in response to determining that the one or more second data groups do not satisfy the first defined criterion with respect to the first group of monitoring variables, adding a monitoring variable to the first group of monitoring variables to form a second group of monitoring variables, and 
determining whether a second data group of the one or more second data groups satisfies the first defined criterion based on application of the second group of monitoring variables and the first defined criterion to the one or more second data groups, wherein, based on the determining that the one or more first data groups satisfy the first defined criterion indicative of the fraud trend as a result of the application of the first group of monitoring variables and the first defined criterion to the respective data groups, the second group of monitoring variables is not applied to the one or more first data groups;
determining a subset of features from the alert flow decision data;
performing an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique, wherein information relating to the fraud mitigation solution is transmitted to a server to facilitate implementation of the fraud mitigation solution. These limitations (with the exception of italicized limitations) describe an abstract idea of fraud detection and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites memory and a processor which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., memory and processor are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 17 hence claims 10 and 17 are rejected on similar grounds as claim 1.
Claim 2 recites “wherein the operations further comprise: generating loss forecast data associated with the fraud trend based on historical data and point-in-time data associated with the transaction data” which further defines the abstract idea.
Claim 3 recites “wherein the operations further comprise: determining the subset of features from the alert flow decision data based on the loss forecast data” which further defines the abstract idea.
Claim 4 recites “determining a set of model scores and a set of attribute variables from a set of data pools associated with the alert flow decision data” which further defines the abstract idea.
Claim 5 recites “wherein the operations further comprise: performing the algorithmic strategy technique based on the set of model scores and the set of attribute variables to determine the fraud mitigation solution for the transaction data” which further defines the abstract idea.
Claim 6 recites “wherein the operations further comprise: performing a greedy search algorithmic technique based on the subset of features from the alert flow decision data to determine the fraud mitigation solution for the transaction data” which further defines the abstract idea.
Claim 7 recites “wherein the operations further comprise: transmitting the fraud mitigation solution to the server via a data channel associated with a tunneling protocol” which are no more than mere instructions to apply the exception using a generic computer component.
Claim 8 recites “wherein the operations further comprise: transmitting the fraud mitigation solution to the server via a remotely addressable communication channel” which are no more than mere instructions to apply the exception using a generic computer component.
Claim 9 recites “wherein the operations further comprise: transmitting the alert flow decision data to the server via the data channel associated with the tunneling protocol” which are no more than mere instructions to apply the exception using a generic computer component.

Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 7-10, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1] and further in view of Le et al. [US Pub No. 2017/0148025 A1].

9.	Regarding claim 1, Binns discloses a system, comprising:
a processor (0015-0016): and
a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations, comprising:
determining whether transaction data satisfies a first defined criterion (0016) associated with a fraud trend  (0016); 
generating alert flow decision data based on the fraud trend, wherein the determining whether the transaction data satisfies the first defined criterion associated with the fraud trend comprises (0016);

performing an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique (0034).
Binns does not disclose however Unser teaches a feature selection component that determines a subset of features from the alert flow decision data (Unser 0056).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Unser.  The rationale to combine the teachings would be in improving of fraud scoring based on criminal activity.
Binns does not disclose however Carlson teaches dividing the transaction data into respective data groups comprising respective portions of the transaction data and associated with respective combinations of monitoring variables (Carlson 0154-0155).
Binns does not disclose however Carlson teaches wherein information relating to the fraud mitigation solution is transmitted to a server to facilitate implementation of the fraud mitigation solution (Carlson 0154-0155).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Carlson.  The rationale to combine the teachings would be for effectively detecting triggering events for user accounts.
Binns does not disclose however Le teaches based on application of a first group of the monitoring variables and the first defined criterion to the respective data groups, determining one or more first data groups of the respective data groups that satisfy the first defined criterion indicative of the fraud trend and one or more second data groups of the respective data groups that do not satisfy the first defined criterion, wherein the alert flow decision data relates to the one or more first data groups that satisfy the first defined criterion indicative of the fraud trend (Le 0041, 0044, claim 1).

Binns does not disclose however Le teaches in response to determining that the one or more second data groups do not satisfy the first defined criterion with respect to the first group of monitoring variables, adding a monitoring variable to the first group of monitoring variables to form a second group of monitoring variables (Le 0041, 0044, claim 1).
Binns does not disclose however Le teaches determining whether a second data group of the one or more second data groups satisfies the first defined criterion based on application of the second group of monitoring variables and the first defined criterion to the one or more second data group (Le 0041, 0044, claim 1).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Le.  The rationale to combine the teachings would be automatically comparing a risk metric from a current time window to that of a past time window.

10.	Claims 10 and 17 recite similar language as to claim 1 and stand rejected on the same grounds.

11.	Regarding claim 7, Binns in view of Unser, Carlson, and Le disclose the system of claim 1, wherein the operations further comprise:
transmitting the fraud mitigation solution to the server a data channel associated with a tunneling protocol (Binns 0020).

12.	Regarding claims 8 and 16, Binns in view of Unser, Carlson, and Le disclose the system of claim 7, wherein the operations further comprise: transmitting the fraud mitigation solution to the server via a remotely addressable communication channel (Binns 0020).

13	Regarding claim 9, Binns in view of Unser, Carlson, and Le the system of claim 7, wherein the operations further comprise: transmitting the alert flow decision data to the server via the data channel associated with the tunneling protocol (Binns 0020).

14.	Claims 2-3, 11-12,  and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], Le et al. [US Pub No. 2017/0148025 A1], and further in view of Ahmed [US Pub No. 2019/0036678 A1].

15.	Regarding claims 2, 11, and 18 Binns does not disclose however Ahmed teaches wherein the operations further comprise: generating loss forecast data associated with the fraud trend based on historical data and point-in-time data associated with the transaction data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

16.	Regarding claims 3, 12, and 19 Binns does not disclose however Ahmed teaches wherein the operations further comprise: determining the subset of features from the alert flow decision data based on the loss forecast data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

17.	Claims 4-5, 13-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], Le et al. [US Pub No. 2017/0148025 A1], and further in view of Luk et al. [US Pub No. 2012/0317013 A1].

18.	Regarding claims 4, 13, and 20 Binns does not disclose however Luk teaches wherein the operations further comprise: determining a set of model scores and a set of attribute variables from a set of data pools associated with the alert flow decision data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

19.	Regarding claims 5 and 14 Binns does not disclose however Luk teaches wherein the operations further comprise: performing the algorithmic strategy technique based on the set of model scores and the set of attribute variables to determine the fraud mitigation solution for the transaction data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

20.	Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], Le et al. [US Pub No. 2017/0148025 A1], and further in view of Hu et al. [US Pub No. 2020/0175388 A1].

21	Regarding claims 6 and 15, Binns does not disclose however Hu teaches wherein the operations further comprise: performing a greedy search algorithmic technique based on the subset of features from the alert flow decision data to determine the fraud mitigation solution for the transaction data (Hu 0020).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Hu.  The rationale to combine would be in optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt  can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692